So Se NDB OH BW NY

NO NO NO BO HO KN KN RO RO mmm memes
SND HW PP WN S|& S&F CO Be IT DA NA BP WwW YH K& CS

 

 

Case 2:20-cr-00215-RSM Document 36 Filed 07/09/21 Page 1of11

 

 

 

 

FILED ENTERED
LODGED RECEIVED

Chief Judge Ricardo S. Martinez.
JUL 09 2021

CLERK US. DISTRIC
3. iCT COURT
oo DISTRICT OF WASHINGTON

DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR20-215RSM
Plaintiff,
Vv. PLEA AGREEMENT
SAM BROOKS,
Defendant.

 

 

The United States of America, by and through Tessa M. Gorman, Acting, United
States Attorney for the Western District of Washington, and Thomas M. Woods,
Assistant United States Attorney for said District, Defendant Sam Brooks and
Defendant’s attorney, Michele Shaw, enter into the following Agreement, pursuant to
Federal Rule of Criminal Procedure 1 1(c).

1. The Charge. Defendant, having been advised of the right to have this
matter tried before a jury, agrees to waive that right and enters a plea of guilty to the
following charge contained in the Indictment:

a. Interference with Railroad Signaling System, as charged in Count 1,
in violation of Title 18, United States Code, Section 1992(a)(5), (a)(10), (c)(1), and

Section 2.
Plea Agreement - 1 UNITED STATES ATTORNEY
United States v. Brooks, CR20-215 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co fF ND MAW FP WN

BOR eee i
— co OO ~ N in & Noo NO — oO

 

 

Case 2:20-cr-00215-RSM Document 36 Filed 07/09/21 Page 2 of 11

By entering a plea of guilty, Defendant hereby waives all objections to the form of
the charging document. Defendant further understands that before entering any guilty
plea, Defendant will be placed under oath. Any statement given by Defendant under oath
may be used by the United States in a prosecution for perjury or false statement.

2. Elements of the Offense. The elements of the offense to which Defendant
is pleading guilty are as follows:

a. First, the defendant knowing and without lawful authority and
permission did, conspire to, or attempt to, impair the operation of a railroad signal
system;

b. Second, the conduct was against and affecting a railroad carrier
engaged in interstate or foreign commerce.

3. The Penalties. Defendant understands that the statutory penalties
applicable to the offense to which Defendant is pleading guilty are as follows:

a. Kor the offense of Interference with Railroad Signaling System, as
charged in Count 1: A maximum term of imprisonment of up to 20 years, a fine of up to
$250,000, a period of supervision following release from prison of up to 3 years, and a
mandatory special assessment of $100 dollars. If a probationary sentence is imposed, the
probation period can be for up to five (5) years.

Defendant understands that supervised release is a period of time following
imprisonment during which Defendant will be subject to certain restrictive conditions and
requirements. Defendant further understands that, if supervised release is imposed and
Defendant violates one or more of the conditions or requirements, Defendant could be
returned to prison for all or part of the term of supervised release that was originally
imposed. This could result in Defendant serving a total term of imprisonment greater
than the statutory maximum stated above.

Defendant understands that as a part of any sentence, in addition to any term of
imprisonment and/or fine that is imposed, the Court may order Defendant to pay

restitution to any victim of the offense, as required by law.

Plea Agreement - 2 UNITED STATES ATTORNEY
United States v. Brooks, CR20-215 700 STEWART STREET, SUSTE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
SCS SN DBD MW BW NO eS

el en
nA F&F W WO KF S

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00215-RSM Document 36 Filed 07/09/21 Page 3 of 11

Defendant further understands that the consequences of pleading guilty may
include the forfeiture of certain property, either as a part of the sentence imposed by the
Court, or as a result. of civil judicial or administrative process.

Defendant agrees that any monetary penalty the Court imposes, including the
special assessment, fine, costs, or restitution, is due and payable immediately and further
agrees to submit a completed Financial Statement of Debtor form as requested by the
United States Attorney’s Office.

Defendant understands that, if pleading guilty to a felony drug offense, Defendant
will become ineligible for certain food stamp and Social Security benefits as directed by
Title 21, United States Code, Section 862a.

4, Immigration Consequences. Defendant recognizes that. pleading guilty
may have consequences with respect to Defendant’s immigration status if Defendant is
not a citizen of the United States. Under federal law, a broad range of crimes are grounds
for removal, and some offenses make removal from the United States presumptively
mandatory. Removal and other immigration consequences are the-subject of a separate
proceeding, and Defendant understands that no one, including Defendant’s attorney and
the Court, can predict with certainty the effect of a guilty plea on immigration status.
Defendant nevertheless affirms that Defendant wants to plead guilty regardless of any
immigration consequences that Defendant’s guilty plea(s) may entail, even if the
consequence is Defendant’s mandatory removal from the United States.

5. Rights Waived by Pleading Guilty. Defendant understands that by
pleading guilty, Defendant knowingly and voluntarily waives the following rights:

a. The right to plead not guilty and to persist in a plea of not guilty;

b. The right to a speedy and public trial before a jury of Defendant’s
peers;

Cc. The right to the effective assistance of counsel at trial, including, if
Defendant could not afford an attorney, the right to have the Court appoint one for

Defendant;
Plea Agreement - 3 UNITED STATES ATTORNEY
United States v. Brooks, CR20-215 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
wa & WwW NH

on SN

10
ll
12
13
14
15
16

 

 

Case 2:20-cr-00215-RSM Document 36 Filed 07/09/21 Page 4 of 11

d. The right to be presumed innocent until guilt has been established
beyond a reasonable doubt at trial;

e. The right to confront and cross-examine witnesses against Defendant
at trial;

f. The right to compel or subpoena witnesses to appear on Defendant’s
behalf at trial;

g. The right to testify or to remain silent at trial, at which trial such
silence could not be used against Defendant; and

h. The right to appeal a finding of guilt or any pretrial rulings.

6. United States Sentencing Guidelines. Defendant understands and
acknowledges that the Court must consider the sentencing range calculated under the
United States Sentencing Guidelines and possible departures under the Sentencing
Guidelines together with the other factors set forth in Title 18, United States Code,
Section 3553(a), including: (1) the nature and circumstances of the offense(s); (2) the
history and characteristics of Defendant; (3) the need for the sentence to reflect the
seriousness of the offense(s), to promote respect for the law, and to provide just
punishment for the offense(s); (4) the need for the sentence to afford adequate deterrence
to criminal conduct; (5) the need for the sentence to protect the public from further
crimes of Defendant; (6) the need to provide Defendant with educational and vocational
training, medical care, or other correctional treatment in the most effective manner; (7)
the kinds of sentences available; (8) the need to provide restitution to victims; and (9) the
need to avoid unwarranted sentence disparity among defendants involved in similar
conduct who have similar records. Accordingly, Defendant understands and
acknowledges that:

a. The Court will determine Defendant’s Sentencing Guidelines range

at the time of sentencing;

Plea Agreement ~ 4 UNITED STATES ATTORNEY
United States v. Brooks, CR20-215 700 STEWARE STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
mn BB Ww NHN =

10

11
12
13
14
15
16
17
18

19

 

 

Case 2:20-cr-00215-RSM Document 36 Filed 07/09/21 Page 5of11

b. After consideration of the Sentencing Guidelines and the factors in
18 U.S.C. 3553(a), the Court may impose any sentence authorized by law, up to the
maximum term authorized by law;

c. The Court is not bound by any recommendation regarding the
sentence to be imposed, or by any calculation or estimation of the Sentencing Guidelines
range offered by the parties or the United States Probation Department, or by any
stipulations or agreements between the parties in this Plea Agreement; and

d. Defendant may not withdraw a guilty plea solely because of the
sentence imposed by the Court.

7. Ultimate Sentence. Defendant acknowledges that no one has promised or

guaranteed what sentence the Court will impose.

8. Statement of Facts. The parties agree on the following facts. Defendant
admits Defendant is guilty of the charged offense:
a. On the night of November 28, 2020, a Burlington Northern Santa Fe

(“BNSF”) officer received a motion alert from a game camera placed on the BNSF
Bellingham Subdivision at milepost 100.4 in Whatcom County, Washington. He
reviewed the photograph sent from the camera and observed a trespasser standing on the
railroad tracks. He also observed either an item sitting on the tracks next to the person, or
what appeared to be another trespasser kneeling on the tracks.

b. The officer accessed the BNSF system. He observed a “track
indication” appear and disappear from the dispaich screen. The track indication appeared
in the area where the game camera was placed, and the area where the trespasser was
captured on the game camera. A “track indication” is the electronic signal that the track
is obstructed, usually by a train. A railroad shunt can replicate this signal. A shunt
consists, at a minimum, of wire stretched between and connected to the rails of a train
track, which is designed to mimic the electrical signal presented by a train on the tracks.
This signal prevents other trains from entering the area until the shunt has been located

and removed. Depending on the location, the shunt may also interfere with the proper

Plea Agreement - 5 UNITED STATES ATTORNEY
United States v. Brooks, CR20-215 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
mn B&B Ww NO =

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00215-RSM Document 36 Filed 07/09/21 Page 6 of 11

operation of crossing gates at railroad/traffic intersections, causing the gates to allow
vehicular traffic across the tracks even when a train is oncoming. Furthermore, there is
the possibility that a shunt could cause Positive Train Control (“PTC”), an automatic
braking system on modern trains, to engage, potentially resulting in a derailment.

C. A Whatcom County deputy responded to the scene. He observed an
individual installing a shunt on the railroad tracks. SAM BROOKS had helped this
individual attempt to install the shunt on the tracks, acting at the individual’s direction.
The two acted with the intent to cause BNSF trains to delay operating. BNSF is an
interstate rail carrier and operates in interstate commerce, i.e., its trains transport cargo
across state lines.

d. A BNSF engineer has examined the shunt that BROOKS and the
other individual were installing. ‘The shunt momentarily caused a track indication, i.e.,
the system indicated that there was a train or other obstruction on the track, when in fact
there was none. In addition, the shunt interfered with the Cliffside Drive railroad
crossing. Specifically, for the moment that the shunt was operable, there would have
been a delay had the crossing gate needed to be activated. This crossing is designed to
initiate warning lights and begin lowering crossing gates when the train is 35 seconds
from the crossing. Federal Rail Administration regulations require a minimum of 20
seconds warning of an approaching train at road crossings. It takes around 11 seconds for
the arms to lower completely. In this case, the gate would not have been triggered to
lower until approximately 7 seconds prior to the train reaching the crossing, assuming the
train was traveling at a normal speed of 35 mph, for the momentary period that the shunt
was operable.

e. The section of track where the shunt was located is PT'C-enabled.
PTC will automatically apply the brakes of a train when there is an electrical indication in
the track; however, based on the duration of time the indication persists, train dispatchers

may clear trains to proceed over the indication. If a shunt causes an indication on the

Plea Agreement - 6 UNITED STATES ATTORNEY

United States y. Brooks, CR20-215 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
> W HN &

An

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00215-RSM Document 36 Filed 07/09/21 Page 7 of 11

tracks when an oncoming train is a short distance away, PTC will activate emergency
braking, potentially leading to a decoupling or derailment.

f. The parties agree that the Court may consider additional facts
contained in the Presentence Report (subject to standard objections by the parties) and/or
that may be presented by the United States or Defendant at the time of sentencing, and
that the factual statement contained herein is not intended to limit the facts that the parties
may present to the Court at the time of sentencing.

9. Sentencing Factors. The parties agree that the following Sentencing
Guidelines provisions apply to this case:

a. The parties acknowledge that there is no Guideline expressly
applicable to conduct against railroad carriers not operating as mass transportation
vehicles, and that Section 2A5.2 provides the most analogous offense Guideline under
Section 2X5.1;

b. A base offense level of 18 because the conduct recklessly
endangered the safety of BNSF trains, pursuant to Section 2A5.2(a)(2);

c. A two-point reduction because the defendant played a minor role in
the offense, pursuant to Section 3B1.2(b).

The parties agree they are free to present arguments regarding the applicability of
all other provisions of the United States Sentencing Guidelines. Defendant understands,
however, that at the time of sentencing, the Court is free to reject these stipulated
adjustments, and is further free to apply additional downward or upward adjustments in
determining Defendant’s Sentencing Guidelines range.

10. Acceptance of Responsibility. At sentencing, ifthe Court concludes
Detendant qualifies for a downward adjustment acceptance for acceptance of
responsibility pursuant to USSG § 3E1.1(a) and Defendant’s offense level is 16 or
greater, the United States will make the motion necessary to permit the Court to decrease
the total offense level by three (3) levels pursuant to USSG §§ 3E1.1(a) and (b), because

Defendant has assisted the United States by timely notifying the United States of

Plea Agreement - 7 UNITED STATES ATTORNEY

United States v. Brooks, CR20-215 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
So KX A HD wn BPW NYO —

10
11
12
13
14
15
16
17
18
19
20
21

23
24
25
26

28

 

 

Case 2:20-cr-00215-RSM Document 36 Filed 07/09/21 Page 8 of 11

Defendant’s intention to plead guilty, thereby permitting the United States to avoid
preparing for trial and permitting the Court to allocate its resources efficiently.

11. Agreed Recommendation Regarding Imprisonment. Pursuant to
Federal Rule of Criminal Procedure 11(c)(1)(B), the government agrees to recommend a
sentence at the low end of the applicable Guidelines range, as calculated by the Court.
Defendant is free to recommend any sentence. Defendant understands that this
recommendation is not binding on the Court and the Court may reject the
recommendation of the parties and may impose any term of imprisonment up to the
statutory maximum penalty authorized by law. Defendant further understands that
Defendant cannot withdraw a guilty plea simply because of the sentence imposed by the
Court. Except as otherwise provided in this Plea Agreement, the parties are free to
present arguments regarding any other aspect of sentencing.

12. Non-Prosecution of Additional Offenses. As part of this Plea Agreement,
the United States Attorney’s Office for the Western District of Washington agrees not to
prosecute Defendant for any additional offenses known to it as of the time of this Plea
Agreement based upon evidence in its possession at this time, and that arise out of the
conduct giving rise to this investigation. In this regard, Defendant recognizes the United
States has agreed not to prosecute all of the criminal charges the evidence establishes
were committed by Defendant solely because of the promises made by Defendant in this
Plea Agreement. Defendant agrees, however, that for purposes of preparing the
Presentence Report, the United States Attorney’s Office will provide the United States
Probation Office with evidence of all conduct committed by Defendant.

Defendant agrees that any charges to be dismissed before or at the time of
sentencing were substantially justified in light of the evidence available to the United
States, were not vexatious, frivolous or taken in bad faith, and do not provide Defendant
with a basis for any future claims under the “Hyde Amendment,” Pub. L. No. 105-119
(1997).

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

Plea Agreement - 8
United States v. Brooks, CR20-215
CS es IN DBA WH fF WY NY =

ee
BW NY —|—

[5

 

 

Case 2:20-cr-00215-RSM Document 36 Filed 07/09/21 Page 9 of 11

13. Breach, Waiver, and Post-Plea Conduct. Defendant agrees that, if
Defendant breaches this Plea Agreement, the United States may withdraw from this Plea
Agreement and Defendant may be prosecuted for all offenses for which the United States
has evidence. Defendant agrees not to oppose any steps taken by the United States to
nullify this Plea Agreement, including the filing of a motion to withdraw from the Plea
Agreement. Defendant also agrees that, if Defendant is in breach of this Plea Agreement,
Defendant has waived any objection to the re-institution of any charges that previously
were dismissed or any additional charges that had not been prosecuted.

Defendant further understands that if, after the date of this Agreement, Defendant
should engage in illegal conduct, or conduct that violates any conditions of release or the
conditions of confinement (examples of which include, but are not limited to, obstruction
of justice, failure to appear for a court proceeding, criminal conduct while pending
sentencing, and false statements to law enforcement agents, the Pretrial Services Officer,
Probation Officer, or Court), the United States is free under this Plea Agreement to file
additional charges against Defendant or to seek a sentence that takes such conduct into
consideration by requesting the Court to appl y additional adjustments or enhancements in
its Sentencing Guidelines calculations in order to increase the applicable advisory
Guidelines range, and/or by seeking an upward departure or variance from the calculated
advisory Guidelines range. Under these circumstances, the United States is free to seek
such adjustments, enhancements, departures, and/or variances even if otherwise
precluded by the terms of the Plea Agreement.

14. Waiver of Appellate Rights and Rights to Collateral Attacks.
Defendant acknowledges that, by entering the guilty plea(s) required by this plea
agreement, Defendant waives all rights to appeal from Defendant’s conviction, and any
pretrial rulings of the Court, and any rulings of the Court made prior to entry of the
judgment of conviction. Defendant further agrees that, provided the Court tmposes a

custodial sentence that is within or below the Sentencing Guidelines range (or the
8

Plea Agreement - 9 UNITED STATES ATTORNEY

United States v. Brooks, CR20-215 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo S&F SND WH BP WwW NHN —

—_
So

— po
2 —

—_—
& WwW ft

wn

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00215-RSM Document 36 Filed 07/09/21 Page 10 of 11

statutory mandatory minimum, if greater than the Guidelines range) as determined by the
Court at the time of sentencing, Defendant waives to the full extent of the law:

a. Any right conferred by Title 18, United States Code, Section 3742,
to challenge, on direct appeal, the sentence imposed by the Court, including any fine,
restitution order, probation or supervised release conditions, or forfeiture order (if
applicable); and

b. Any right to bring a collateral attack against the conviction and
sentence, including any restitution order imposed, except as it may relate to the
effectiveness of legal representation; and

This waiver does not preclude Defendant from bringing an appropriate motion
pursuant to 28 U.S.C. § 2241, to address the conditions of Defendant’s confinement or
the decisions of the Bureau of Prisons regarding the execution of Defendant’s sentence.

If Defendant breaches this Plea Agreement at any time by appealing or collaterally
attacking (except as to effectiveness of legal representation) the conviction or sentence in
any way, the United States may prosecute Defendant for any counts, including those with
mandatory minimum sentences, that were dismissed or not charged pursuant to this Plea
Agreement.

15. Voluntariness of Plea. Defendant agrees that Defendant has entered into
this Plea Agreement freely and voluntarily, and that no threats or promises were made to
induce Defendant to enter a plea of guilty other than the promises contained in this Plea
Agreement or set forth on the record at the change of plea hearing in this matter.

16. Statute of Limitations. In the event this Plea Agreement is not accepted
by the Court for any reason, or Defendant breaches any of the terms of this Plea
Agreement, the statute of limitations shall be deemed to have been tolled from the date of
the Plea Agreement to: (1) thirty (30) days following the date of non-acceptance of the
Plea Agreement by the Court; or (2) thirty (30) days following the date on which a breach
of the Plea Agreement by Defendant is discovered by the United States Attorney’s
Office.

Plea Agreement - 10 UNITED STATES ATTORNEY

; 7 _ 700 STEWART STREET, SUITE 5220
United States v. Brooks, CR20-215 SEATTLE, WASHINGTON 98101

(206) 553-7970
—_

tM

Co Se ND AT Fe W

10
11
\2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cr-00215-RSM Document 36 Filed 07/09/21 Page 11 of 11

17. Completeness of Agreement. The United States and Defendant
acknowledge that these terms constitute the entire Plea Agreement between the parties,
except as may be set forth on the record at the change of plea hearing in this matter. This
Agreement binds only the United States Attorney’s Office for the Western District of
Washington. It does not bind any other United States Attorney’s Office or any other
office or agency of the United States, or any state or local prosecutor.

In
Dated this ‘aay of July, 2021.

 

SAM BROOKS
efendant

  

\
|

nil ees 5

Attorney for Défendant

Oy \ A
TODD GREENBERG
Assistant United States Attorney

 

O ) \
THOMAS M. WOODS
Assistant United States Attorney

 

Plea Agreement - 11 UNITED STATES ATTORNEY

United States v. Brooks, CR20-215 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
